[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

Exhibit 10.7

FOURTH AMENDMENT

This Fourth Amendment, effective as of the date set forth above the signatures
of the parties below (the “FOURTH AMENDMENT EFFECTIVE DATE”), is between the
Massachusetts Institute of Technology (“M.I.T.”) a Massachusetts corporation
having its principal office at 77 Massachusetts Avenue, Cambridge, MA 02139 and
bluebird bio, Inc. (formerly Innogene Pharmaceuticals, Inc., formerly Genetix
Pharmaceuticals Inc.), a Delaware corporation with a principal place of business
at 150 Second Street, Third Floor, Cambridge, MA 02141 (“LICENSEE”).

WHEREAS, LICENSEE and M.I.T. wish to modify the provision of the Exclusive
Patent License Agreement dated December 11, 1996 as subsequently amended by the
First Amendment dated December 12, 2003, the Second Amendment dated May 6, 2004,
and the Third Amendment dated June 1, 2011 (“LICENSE AGREEMENT”).

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, the parties hereby agree to modify the LICENSE AGREEMENT as follows:

 

1.

Paragraph 4.1(d) (ii) as amended in the Third Amendment, shall be replaced with
the following:

 

“(ii) If the sublicense revenue is paid for a package including the PATENT
RIGHTS and products developed by LICENSEE and/or substantial technology and/or
intellectual property developed by LICENSEE, [***], excluding, however:

((a)) [***]; and

((b)) [***]; and

((c)) [***]; and

((d)) [***]

[***]

Notwithstanding the [***] above, LICENSEE shall not [***] that is less than
[***].”

 

 

 

 

--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED.  ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED

 

 

2.

Except as specifically amended herein, the LICENSE AGREEMENT will remain in full
force and effect.

In Witness Whereof, the authorized representatives of the parties have executed
this Fourth Amendment as of October 28, 2016.

 

BLUEBIRD BIO, INC.

 

MASSACHUSETTS INSTITUTE

 

 

 

 

OF TECHNOLOGY

 

 

 

 

 

 

 

By

 

/s/ Jason F. Cole

 

By

 

/s/ Lesley Millar-Nicholson

Name

 

Jason F. Cole

 

Name

 

Lesley Millar-Nicholson

Title

 

Chief Legal Officer

 

Title

 

Director

 

 

 

 

 

 

 

 

 

 

 

Technology Licensing Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 